Title: To George Washington from James McHenry, 3 December 1799
From: McHenry, James
To: Washington, George



(Private)
Philad[elphia] 3 Decr 1799.

I have recd your private letter of the 17th Novr ulto, since which I have been very closely engaged in business.
The inclosed news paper contains the Presidents speech delivered to-day. You will find it nearly what it ought to be, I had feared he would have entered into reasoning upon a certain measure which had he would most assuredly have attracted to the subject a very pointed direct or indirect disapprobation from a part of the federalists.
I am utterly unable and disqualified to give you the least information as to the ground or circumstances inducing to the letter written to Coxe. I can only consider it as the evidence of a preconceived theory of the author’s or as a hasty though[t]less answer to an insidious insinuation. The author has never mentioned the fact to me and I have never ⟨started⟩ the idea to him.
The President perseveres in recieving and treating the gentlemen

specially alluded to with every mark of exterior attention, and I think it likely will not take any step which might serve to throw from him his present ⟨ministers⟩. Yours truly & Affecty
